DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The use of the term “% homology” is being interpreted here as meaning % sequence identity, which is a calculation based on the percent of identical amino acids in an alignment of two sequences, for rejections under 35 USC 112(a), double patenting and prior art. Note that this is done purely for expediency and to facilitate compact prosecution, while the term % homology is been rejected under 35 USC 112(b) below.

Election/Restrictions
Applicant’s election without traverse of species of disease which is cancer in the reply filed on 8/5/22 is acknowledged.


Specification
All references to the specification will be made using the paragraph numbers of its pregrant publication US 20210015937 A.

The disclosure is objected to because of the following informalities: [0031], Section 3b), “ca ombination” should be –a combination--; [0309], line 4, “LAGS-Fc” should apparently be –LAG3-Fc--.

In accordance with 37 C.F.R. 1.821(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. Note the colon after “NO”.  Currently, sequences are improperly referred to with “SEQ ID No.”, “SEQ ID NO.” or “SeqID NO.” (e.g., [0051], 4th line; [0093], 2nd line; and Tables 1, 4 and 5).

Appropriate correction is required.


Claim Objections
Claim 17 is objected to because of the following informalities: there should be a common between “therefore” and “optionally”.  Appropriate correction is required.

Claim 20 is objected to for referencing table 5 and in accordance with MPEP § 2173.05(s), which states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

For the instant claim, the practical way to define the table in words is to refer instead to the SEQ ID NO: of the encompassed antibodies, for example, ‘…selected from a VH single domain antibody with the amino acid sequence set forth in one of SEQ ID NO:13-127.’


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9, 11, 15, 20, 21, 32, 36, and dependent claims thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “a sequence with at least 70%, 80% or 90% homology thereto.”  A sequence with is at least 90% necessarily has at least 80% and 70% homology. This makes the claim confusing.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 9 recite the broad recitation at least 70% homology, and the claims also recites 80% or 90% homology, which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, for claims 1 and 9, the metes and bounds of the term "homology" as used in the claims has not been set forth in the claims or the specification. The precise meaning of "homology" in biological terms is: having a common origin. Reeck et al. (1987, Cell, 50: 667) explain that it is "a concept of quality ... a type of relationship between two or more things. Thus, amino acid or nucleotide sequences are either homologous or they are not. They cannot exhibit a particular or "percent homology."" A more appropriate term for sequences is "identity”. The specification states the terms can be used interchangeably ([0086]). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Claims 5 and 24 are indefinite because the word “optionally” in the fourth line makes the claim unclear.  It is unclear if the moieties following optionally are merely examples of possible half-life extending moieties or are the limiting group that the moieties must be selected from.
Also, claims 5 and 24 are indefinite because they are drawn to the isolated single domain antibody according to claim 1…conjugated to a toxin, etc.; yet, at the end of the claims after listing a group of half-life extending moieties it recites “or single domain antibody that binds to human serum albumin”.  It is unclear if this albumin-binding single domain antibody is part of the selection of conjugated half-like extending moieties or is not subject to the limitation of being a half-life extending moiety.  If it is meant to be included, then the rejection could be obviated by removing the “and” before “an albumin binding peptide” and replacing the “or” with “and” in the last line of the claim.  If it is not meant to be included, it is suggested that reference to the albumin-binding single domain antibody be moved before the “wherein” clause.
Claim 11 is indefinite for three reasons: 1) The claim recites linkage to “a second functional moiety”, which is confusing because the isolated binding agent of claim 9, from which claim 11 depends, already recites two single domain antibodies, that is, a first and second binding moiety which are functional.  This portion of the rejection could be obviated by replacing “second” in claim 11 with a term such as “additional”.  2) The second moiety of claim 11 has “a different binding specificity than said single domain antibody”, and it is not clear to which of the two single domain antibodies in claim 9 reference is being made. The specification in [0132] and [0151] discusses that binding specificity can refer to binding the same or different epitope or binding the same or different target antigen. 3) Claim 11 recites the limitation “said second binding moiety” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is similarly indefinite for two reasons: 1) The claim recites linkage to “a second functional moiety”, which is confusing because the isolated binding agent of claim 9, from which claim 15 depends, already recites two single domain antibodies, that is, a first and second binding moiety.  This portion of the rejection could be obviated by replacing “second” in claim 11 with a term such as “additional”.  2) The second moiety of claim 15 has “a different binding specificity than said single domain antibody”, and it is not clear to which of the two single domain antibodies in claim 9 reference is being made. The specification in [0132] and [0151] discusses that binding specificity can refer to binding the same or different epitope or binding the same or different target antigen.
Claims 20 and 21 both depend from claim 16 and recite the limitation “the VH single domain antibody that binds PD-1”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 only refers to “a second functional moiety that binds PD-1”.
Claim 21 is indefinite because it recites VH 2.63, 2.77 or 2.92 without anything more.  First, it is noted that the name of a protein does not define it in terms of structure or function.  In fact, the name of a protein is arbitrarily assigned by the inventors thereof, and may change over time as more is discovered about the protein.  Second, although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. Therefore, anti-PD-1 antibodies should be more specifically defined, e.g.  by sequence as identified in Table 5.
Claim 32 is indefinite because it is unclear to what/who the administration is. For example, it is unclear if for treatment the administration must be to a subject in need thereof, or can be to the air.  Note that if administration is not to some kind of subject, then the specification does not disclose a therapeutically effective dose.
Claim 36 is indefinite because it depends from cancelled claim 19.  It appears it was intended to depend from claim 32. For the purpose of compact prosecution, claim 36 will be examined as if it depends from claim 32.  
Claim 36 is also indefinite because the phrase "such as" (second from last line, and note repeat of phrase) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 10, 16, 17, 20-23, 31, 32 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a human heavy chain variable domain (VH) single domain antibody that binds human LAG-3 and comprises CDR1-3 of SEQ ID NO:1, 2 and 3, or SEQ ID NO:5, 6 and 7, respectively, or has the sequence of SEQ ID NO:4 or 8, does not reasonably provide enablement for wherein the antibody has other than those sequences. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 1 is drawn to a human heavy chain variable domain (VH) single domain antibody (sdAb) that binds LAG-3 and comprises a CDR3 selected from SEQ ID NO:3 or 7 or a sequence at least 70% identical thereto.  No other CDRs are recited. CDR3 sequence SEQ ID NO:3 is 18 amino acids long.  SEQ ID NO:4, which comprises SEQ ID NO:3, is 127 amino acids long.  CDR3 is 14% of the sdAb.  A sequence at least 70% identical to SEQ ID NO:3 allows up to 5/18 changes in CDR3. This ignores the fact that gaps may be introduced ([0086]). Claims 2 and 3, further limit CDR1 and -2, also by allowing up to 70% identity with SEQ ID NO:1 or 5 and 2 or 6, respectively, allowing up to 1 or 5 amino acid changes, respectively.  The sdAb has in addition to the CDRs four framework regions (FR) ([0064]), for which there are no limitations.  Claims 4 and 23 recite that the sdAb has a sequence at least 70% identical to SEQ ID NO:4 or 8, encompassing up to 38/127 amino acid substitutions. Table 3 lists substitutions made in the sdAb of SEQ ID NO:4, with all 9 variants showing affinity to LAG-3 in the KD nM range.  However, there are only 18 specific substitutions across all 9 variants, e.g., N57S and/or S58T ([0107]). The variant with the most substitutions, variant 6, is 95% identical to SEQ ID NO:4, with one big difference: the seven substitutions in variant 6 are specific, e.g., S23A, Y32F, G55S. The working examples support a much narrower scope than that claimed. The claims are much broader without limit not only to where the substitution may be, but also what the substitution may be.  Claim 1 and dependent claims are not enabled for their full scope, which is discussed below. Claim 10 depends from independent claim 9, but has the same enablement issues as claims 1-3 because it defines the LAG-3-binding sdAb by CDR1-3 with at least 70% identity to specified sequences of disclosed antibodies.  Additionally, claims 11 and 17 recite a second binding molecule that is an antibody or a fragment thereof.  Because the fragment is not required to be an antigen-binding fragment, the skilled artisan would not know how to make such a binding molecule if it did not comprise an antigen-binding fragment of the antibody or how to use the fragment if it does not bind.
 For a single domain antibody, it is expected that all of the heavy CDRs in their proper order and in the context of framework region sequences which maintain their required conformation are needed in order to produce a protein having antigen-binding in order to form functional antigen binding sites. Yan et al. (J. Translational Med. 12:343, 2014) made a synthetic single domain antibody (VHH) library with randomized CDR3 sequences. The library comprised 1.65 x 109 independent clones (p. 6/12, col. 2, first paragraph); nevertheless, from that only three sdAbs (nanobodies, Nb) against PA (prealbumin) were isolated (p. 10/12, col. 1, start of second paragraph). It is noted that the two amino acid changes in CDRs between SEQ ID NO:4 and 8, both occur in CDR2. It has been shown in the prior art for traditional VH/VL pair antibodies that even minor changes in the amino acid sequence may dramatically affect antigen-binding function as evidenced by Chen et al. (EMBO J. 14 (12): 2784-2794, 1995), which teaches that the substitution of a single amino acid in CDR-H2 of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure 1). The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. While other amino acid changes in antibodies produced only small or insignificant changes in binding affinity, the complexity of antigen binding and affinity by antibodies is high.   Steven et al. (Front. Immunol. 8:1361, Oct. 2017) found that in an effort to make humanized anti-HAS (human serum albumin) single domain VNAR antibodies, that through random mutagenesis a panel of 15 clones was isolated, with four that were preferred (e.g., p. 10/15, last paragraph). One of the clones was unable to bind in a monomeric form because of a single substitution in CDR3 (p. 11/15, first full paragraph).  It is discussed that up to four amino acids in functional antibodies was observed, but these were specific (Fig. 3B-C and p. 11/15 col. 2). The complexity and unpredictability of the results is emphasized (sentence bridging pp. 10-11/15, and p. 9/15, col. 1, middle of first full paragraph).  Amino acid substitutions can affect three-dimensional antibody structure and, therefore, affinity for an antigen (see also Chen et al. discussed above). Further, the recitation of only CDRs in the claims completely ignores the sequence of framework regions (FR). There is no reasonable expectation that an antibody comprising a substituted CDR3 or other CDRs, would bind LAG-3, or bind with reasonable specificity and/or affinity to be used (e.g., Fig. 3a-c show antibodies which were able to induce IL-2 release; note that only bivalent LAG-3 sdAbs were shown to have this property). Claims 32 and 36 require the antibody be effective for treatment of a disease (cancer, as elected). However, the specification discusses that LAG-3 regulates T cell activation (e.g., [0004]). It reasonably appears that in order to function therapeutically, the claimed antibody must not only bind LAG-3, but also must block binding of LAG-3 to its binding partners of MHC class II and/or Galectin-3, with blockade enhancing T cell function ([0005]-[0006]). Antagonistic LAG-3 antibodies are in clinical trials for treatment of cancer ([0011]). The specification does not provide guidance or direction about which substitutions within CDRs or which changes throughout the variable region could be made with a reasonable expectation of successfully maintaining the necessary antibody specificity and function to be used with the exception of those shown for the variants of Table 3. The prior art emphasizes the unpredictability and complexity of substituting amino acids not only in CDR3, but also in other CDRs and in FRs.
Therefore, for the reasons discussed above and including the breadth of the claims as they relate to limited structural requirements in combination with necessary antigen binding function, the support by the prior art of the complexity and unpredictability of antigen binding as it relates to antibody structure, the paucity of working examples of modified CDRs or FRs of antibodies that can function within the context of the claimed antibodies, and the lack of guidance for or direction about which modifications and/or substitutions aside from the disclosed variants would reasonably be expected to produce a functional antibody or fragment thereof, it would require undue experimentation to make and use the invention commensurate in scope with the claims.


Claims 1-5, 7, 10, 16, 17, 20-23, 31, 32 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification discloses anti-LAG-3 single domain antibodies (sdAb) V1.1 and V1.2, which differ by two amino acids in CDR2 and 2 framework region (FR) amino acids (SEQ ID NO:4 v. 8). There are nine variants (including 1.2) shown in Table 3. All bind LAG-3 with KD nM range. These antibodies meet the written description provision of 35 USC 112(a).  However, the claims are directed to or encompass sequences that have a recited degree of identity, and so forth, yet must still bind LAG-3. None of these other sequences meets the written description provision of 35 USC 112(a). Claim 1 recites a CDR3 alone, with no other structural limitations. While claims 2, 3 and 10 recite also CDR1 and CDR2 sequences, they also encompass substituted sequences of up to 70% identity.  Claims 4 and 23 recite that the sdAb has a sequence at least 70% identical to SEQ ID NO:4 or 8, encompassing up to 38/127 amino acid substitutions. The sdAb variants listed in Table 3 lists have only 18 specific substitutions across all 9 variants, e.g., N57S and/or S58T.  Further, claims 32 and 36 require the antibody be effective for treatment of a disease (cancer, as elected), which apparently means blocking binding of LAG-3 to its binding partners of MHC class II and/or Galectin-3, with blockade enhancing T cell function ([0005]-[0006]). Antagonistic LAG-3 antibodies are in clinical trials for treatment of cancer ([0011]). The prior art does not disclose antibodies meeting both the structural and functional limitations of the claims. The skilled artisan cannot readily envision other sdAb meeting the structural and functional limitations of the instant claims other than those disclosed.  It does not appear the inventors were in possession of the genus of anti-LAG-3 antibodies claimed.  Additionally, as claims 11 and 17 relate to a second antibody fragment that binds, i.e.¸ PD-1 as set forth in claim 17, while one skilled in the art could readily envision a great number of antibodies and antigen-binding fragments thereof with the necessary structurally and functional properties, this is not the case for an antibody fragment which does not comprise an antigen-binding portion. There is insufficient written description for the second binding molecule which does not comprise an antigen-binding fragment of the antibody.
The Written Description Guidelines for Examination of Patent Applications (MPEP § 2163) indicates, "The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." [See MPEP § 2163(II)(A)(3)(a)(ii)] The genus of LAG-3 sdAbs represented by the claims is highly variant in terms of sequences and inclusive of a vast number of structural variants for most claims because a significant number of structural differences between genus members is permitted. Each disclosed antibody has a particular set of CDRs and FRs.  While there is common structure of the disclosed LAG-3-binding variants, the claims are much broader. The skilled artisan cannot readily envision a representative number of species to support the genus. The required sequence similarity in the instant claims is not enough to describe a LAG-3 binding site. Applicant has not disclosed relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus for which the VH may comprise CDRs other than those of SEQ ID NO:4, 8 or the variants of Table 3. Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” This has not been done for the sdAbs as claimed.  With few exceptions, there is no description of which amino acids within CDRs (or FRs) may be changed and how they may be changed while maintaining any required antigen-binding.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the sdAb sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed human heavy chain variable domain single domain antibody that bind to human LAG-3, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only the sdAb of SEQ ID NO:4, 8 or a variant thereof set forth in Table 3 of the specification, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112(a).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/087589 A2 (cited in the IDS filed 7/29/2021) or US 10,323,090 B2.
WO 2017/087589 and US 10,323,090 teach single domain antibodies, ISVDs (immunoglobulin single variable domain) and Nanobodies, that bind LAG-3 and, optionally, human serum albumin or PD-1 (p. 10, lines 1-22, and p. 11, lines 20-27, of WO 2017/087589; col. 57, line 10, through col. 54, line 13 of US 10,323,090). Examples 3 and 4 show bispecific anti-human PD-1/LAG-3 Nanobodies bound both PD-1 and LAG-3.


Examiner’s Comment
Clarity could be added to claims that reference a “second functional moiety” by instead referring to ‘an additional’ or ‘a further’ functional moiety since no moiety is designated in any claim as “first” and some claims recite more than one moiety or antibody (e.g., claim 9) from which other claims reciting a “second functional moiety” depend, adding confusion.
In the Abstract, applicant may want to delete the word “particularly” after “particular”.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200227870 A1 teaches [0190] a triple chain anti-LAG-3/PD-L1 bispecific antibody comprising two single domain (VHH) PD-1-binding antibodies and a LAG-3-binding site comprising a VH/VL pair.
US 20200216540 A1 teaches ([0251]) bivalent LAG-3 antibodies, as well as bivalent PD-1 antibodies and bispecific LAG-3/PD-1 antibodies.
The prior art does not teach or suggest an anti-LAG-3 sdAb meeting the structural limitations of instant claim 1.

	US Patent 11,117,964 B2 teaches an IRD3DL heavy chain of SEQ ID NO:11 of an antibody which heavy chain is about 83% identical to instant sdAb of SEQ ID NO:8 (see immediately below). However, the prior art antibody does not bind LAG-3.
Patent No. 11117964 Sequence 11 (Db) Compared to instant SEQ ID NO:8 (Qy)

TITLE OF INVENTION: ANTI-KIR3DL1 ANTIBODIES
PRIOR APPLICATION NUMBER: 62/457,089, Filed 2017-02-09

 Query Match             82.7%;  Score 563.5;  DB 4;  Length 128;
Best Local Similarity   83.1%;   Matches  108;  Conservative    7;  Mismatches   10;  Indels    5;  Gaps    2;

Qy    1 EVQLVESGGGVVRPGGSLRLSCAASGFTFDDYGMSWVRQAPGKGLEWVSGIHWNGGSTGY 60
        :||||:||||||| ||||||:|||||||| |||||||||||||||||||||:|||| |||
Db	1 QVQLVQSGGGVVRSGGSLRLTCAASGFTFGDYGMSWVRQAPGKGLEWVSGINWNGGGTGY 60

Qy   61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTALYYCARIPREDCSSASCY---TDAIDFW 117
        ||||||||||||||||:|||||||||||||||||||||:    | | :||    || | |
Db   61 ADSVKGRFTISRDNAKDSLYLQMNSLRAEDTALYYCARV--WGCGSTTCYEGADDAFDIW 118

Qy   118 GQGTMVTVSS 127
         ||||||||||
Db   119 GQGTMVTVSS 128


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        October 13, 2022